The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Status of Claims

1. 	Applicant's amendment of claims 1, 8, 9, 11 and 22, and cancellation of claim 7 in “07/13/2022” with “Amendment/Req. Reconsideration-After Non-Final Reject - 07/13/2022”, have been acknowledged by Examiner.
This office action considers claims 1-4, 6, 8-11, 13-17 and 23-25 pending for prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claim 1-4, 6, 9-11, 14, and 17 is rejected under 35 U.S.C.103 as being unpatentable over Smeloy et al. (US 20140231956 A1; hereinafter Smeloy), in view of Zhang et al. (US 20120187530 A1; hereinafter Zhang). 
Regarding claim 1, Smeloy teaches an integrated circuit (IC) device (see the entire document, specifically Fig. 1A+; [0007+], and as cited below), comprising: 
a die (12;Fig. 1A see [0020-0024]; where an inductor is formed in an IC, and 12 is a wafer comprising of circuit elements, and inductor connects to circuit elements in the IC), the die (12;Fig. 1A see [0020-0024]; where an inductor is formed in an IC, and 12 is a wafer comprising of circuit elements, and inductor connects to circuit elements in the IC) comprising: 
an inductor (14; Figs. 1A, 1B; [0022]) extending around at least a portion of a periphery of the die (12; see [0020-0024]; where an inductor is formed in an IC, and 12 is a wafer comprising of circuit elements, and inductor connects to circuit elements in the IC), the inductor (14; see Figs. 1A, 1B) having a first end and a second end (see Figs. 1A, 1B); and 
an insulating material (18; Fig. 1B; [0022]) that separates the first end of the inductor (14; see Fig. 1B; [0022]) from the second end of the inductor (14; see Figs. 1A, 1B); and   
(see below for “circuitry in an interior of the inductor, the circuitry comprising a plurality of transistors, wherein the first end of the inductor is electrically coupled to the circuitry in the interior of the inductor”).
As noted above, Smeloy does not expressly disclose “circuitry in an interior of the inductor, the circuitry comprising a plurality of transistors, wherein the first end of the inductor is electrically coupled to the circuitry in the interior of the inductor”.
However, in the analogous art, Zhang teaches alignment structures formed on a plurality of wafers configured to be aligned to form a multichip stack in a single package ([0003]), wherein (Fig. 1+; [0025+]) an integrated circuit wafer includes a plurality of individual integrated circuit dies, where each integrated circuit die includes a passive circuit element (an inductor) (Fig. 1; [0025, 0028]), where inductor (36b; Fig. 5A; [0061]) comprises a layer of transistors (56; [0051, 0060]), where the inductor is connected to the transistors through metal interconnections and metal vias ([0051]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Zhang’s transistors structure  into Smeloy’s device, and thereby, modified Smeloy’s (by Zhang) device will have a circuitry (in view of  Zhang 56; Fig. 5A; [0051, 0060]) in an interior of the inductor (Smeloy 14; Figs. 1A, 1B; [0022] in view of Zhang 36B; Figs. 5A, 1; [0025, 0028, 0060-0061]), the circuitry comprising a plurality of transistors (in view of  Zhang 56; Fig. 5A; [0051, 0060]), wherein the first end of the inductor (Smeloy 14; Figs. 1A, 1B; [0022] in view of Zhang 36B; Figs. 5A, 1; [0025, 0028, 0060-0061]) is electrically coupled to the circuitry (in view of  Zhang 56; Fig. 5A; [0051, 0060])  in the interior of the inductor (Smeloy 14; Figs. 1A, 1B; [0022] in view of Zhang 36B; Figs. 5A, 1; [0025, 0028, 0060-0061], Claim 6). 
The ordinary artisan would have been motivated to modify Smeloy in the manner set forth above, at least, because this inclusion provides an array of transistors connected to inductor (Zhang [0060-0061]), where the transistor help increase the functionality of the device.
Regarding claim 2, modified Smeloy (by Zhang) teaches all of the features of claim 1. 
Smeloy further teaches wherein the inductor (14; see Figs. 1A, 1B; [0022]) is included in a metallization stack of the die (Fig. 1B; [0021-0022]).  
Regarding claim 3, modified Smeloy (by Zhang) teaches all of the features of claim 2. 
Smeloy further teaches wherein the inductor (14; see Figs. 1A, 1B; [0022]) has the first end in a first layer of the metallization stack (in view of Fig. 1B), the inductor (14; see Figs. 1A, 1B; [0022]) has the second end in a second layer of the metallization stack (in view of Fig. 1B), and the first layer is different from the second layer (in view of Fig. 1B).
Regarding claim 4, modified Smeloy (by Zhang) teaches all of the features of claim 2. 
Smeloy further teaches wherein the first end of the inductor (14; see Figs. 1A, 1B; [0022]) spans multiple interconnect layers of the metallization stack (in view of Fig. 1B).
Regarding claim 6, modified Smeloy (by Zhang) teaches all of the features of claim 1. 
Smeloy further teaches wherein the inductor (14; see Figs. 1A, 1B; [0022]) and the insulating material (18; Fig. 1B; [0022]) provide a hermetic seal for the die (Fig. 1A in view of Fig. 1B).
Regarding claim 9, modified Smeloy (by Zhang) teaches all of the features of claim 1. 
Modified Smeloy (by Zhang) further teaches wherein the second end of the inductor (Smeloy 14; Figs. 1A, 1B; [0022] in view of Zhang 36B; Figs. 5A, 1; [0025, 0028, 0060-0061]) is electrically coupled to the circuitry (in view of  Zhang 56; Fig. 5A; [0051, 0060])  .
Regarding claim 10, modified Smeloy (by Zhang) teaches all of the features of claim 1. 
Modified Smeloy (by Zhang) further teaches wherein the die further includes conductive contacts, and the first end of the inductor (Smeloy 14; Figs. 1A, 1B; [0022] in view of Zhang 36B; Figs. 5A, 1; [0025, 0028, 0060-0061]) is electrically coupled to a conductive contact (Smeloy 16; [0022]). 
Regarding claim 11, Smeloy teaches an integrated circuit (IC) device (see the entire document, specifically Fig. 1A+; [0007+], and as cited below), comprising: 
a conductive structure (14; see Figs. 1A, 1B; [0021-0022]) in a periphery of the die (12; Fig. 1A see [0020-0024]; where an inductor is formed in an IC, and 12 is a wafer comprising of circuit elements, and inductor connects to circuit elements in the IC), the conductive structure (14; see Figs. 1A, 1B; [0021-0022]) having a first end and a second end (see Figs. 1A, 1B), wherein the conductive structure (14; see Figs. 1A, 1B; [0021-0022]) is proximate to at least two edges of the die (12; Fig. 1A see [0020-0024]; where an inductor is formed in an IC, and 12 is a wafer comprising of circuit elements, and inductor connects to circuit elements in the IC), and the conductive structure (14; see Figs. 1A, 1B; [0021-0022]) does not form a closed loop; 
an insulating material (18; see Fig. 1B; [0022]) that separates the first end of the conductive structure (14; see Fig. 1B;  [0022]) and the second end of the conductive structure (14; see Fig. 1B, 1A;  [0022]); and 
circuitry (see [0022- 0026]; pads and traces) in an interior of the conductive structure (Fig. 1A in view of Fig 3; [0023]; where figures 2-6 are schematic top views of successive metal layers of IC inductor 10).  
Regarding claim 14, modified Smeloy (by Zhang) teaches all of the features of claim 11. 
Smeloy further teaches wherein the conductive structure (14; see Figs. 1A, 1B; [0022]) and the insulating material (18; Fig. 1B; [0022]) provide a hermetic seal for the die (Fig. 1A in view of Fig. 1B).
Regarding claim 17, modified Smeloy (by Zhang) teaches all of the features of claim 11. 
Smeloy further teaches wherein conductive contacts ({20, 22}; Fig. 1A; [0022, 0024]) at a face of the (12;Fig. 1A see [0020-0024]; where an inductor is formed in an IC, and 12 is a wafer comprising of circuit elements, and inductor connects to circuit elements in the IC), wherein the first end of the conductive structure (14; see Figs. 1A, 1B; [0022]) is electrically coupled to a conductive contact ({20, 22}; Fig. 1A; [0022, 0024]).  
3.	Claim 8 is rejected under 35 U.S.C.103 as being unpatentable over Smeloy et al. (US 20140231956 A1; hereinafter Smeloy), in view of Zhang et al. (US 20120187530 A1; hereinafter Zhang), in view of Kroener (US 8072042 B1; hereinafter Kroener). 
Regarding claim 8, modified Smeloy (by Zhang)  teaches all of the features of claim 1. 
Smeloy further teaches wherein the circuitry (see [0022-0026]; pads and traces) (see below for “includes a buck-boost converter”).  
As noted above, Smeloy does not expressly disclose “(wherein the circuitry) includes a buck-boost converter”.
However, in the analogous art, Kroener teaches integrated inductors ([Abstract]), wherein (Fig. 1+; C4 L4+) several embodiments of integrated circuits with an integrated inductor "L".  FIG. 5a illustrates a Buck-converter, FIG. 5b illustrates a Boost-Converter, and FIG. 5c illustrates a Buck-Boost-converter.  Reference numeral 200 denotes a load while reference numeral 210 denotes control circuits of the respective converters.  Such circuits benefit from the high-quality inductors integrated as described herein (C5 L12-17).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smeloy’s circuitry with   Kroener’s Buck-Boost-converter, and thereby, modified Smeloy’s (by Zhang and Kroener) device will have wherein the circuitry (Smeloy [0022-0026] in view of Kroener C5 L12-17) includes a buck-boost converter (in view of Kroener C5 L12-17).	
The ordinary artisan would have been motivated to modify Smeloy in the manner set forth above, at least, because this inclusion provides a Buck-Boost-converter circuit that benefits from the high-quality inductors integrated (Kroener C5 L12-17).
4.	Claim 13 is rejected under 35 U.S.C.103 as being unpatentable over Smeloy et al. (US 20140231956 A1; hereinafter Smeloy), in view of Zhang et al. (US 20120187530 A1; hereinafter Zhang), in view of Cooney, III et al. (US 20140354392 A1; hereinafter Cooney, III). 
Regarding claim 13, modified Smeloy (by Zhang)  teaches all of the features of claim 11. 
Smeloy further teaches wherein the insulating material (18; see Figs. 1A, 1B; [0022]) see below for “includes a nitride”).  
As noted above, Smeloy does not expressly disclose “(wherein the insulating material) includes a nitride”.
However, in the analogous art, Cooney, III teaches stacked metal wires of an inductor structure ([0001]), wherein (Fig. 1+; [0011+]) dielectric layer (106; Fig. 6; [0027]) comprises of  silicon oxide (SiO.sub.2) or silicon nitride (Si.sub.3N.sub.4).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Smeloy’s insulating layer comprising of silicon dioxide with Cooney, III’s dielectric material comprising of silicon oxide (SiO.sub.2) or silicon nitride (Si.sub.3N.sub.4), because they have equivalent properties,. It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II],
and thereby, modified Smeloy’s (by Zhang and Cooney, III) device will have wherein the insulating material (Smeloy 18; see Figs. 1A, 1B; [0022]) includes a nitride (in view of Cooney, III 106; Fig. 6; [0027]; silicon nitride).
5.	Claims 15-16 is rejected under 35 U.S.C.103 as being unpatentable over Smeloy et al. (US 20140231956 A1; hereinafter Smeloy), in view of Zhang et al. (US 20120187530 A1; hereinafter Zhang), in view of Demircan et al. (US 20080230873 A1A; hereinafter Demircan). 
Regarding claim 15, modified Smeloy (by Zhang) teaches all of the features of claim 11. 
Smeloy further comprising: (see below for “a guard ring extending around”) the periphery of the die (12; Fig. 1A see [0020-0024]; where an inductor is formed in an IC, and 12 is a wafer comprising of circuit elements, and inductor connects to circuit elements in the IC), wherein the conductive structure (14; see Figs. 1A, 1B; [0022]) (see below for “is in an interior of the guard ring”).  
As noted above, Smeloy does not expressly disclose “a guard ring extending around (the periphery of the die, wherein the conductive structure) is in an interior of the guard ring”.
However, in the analogous art, Demircan teaches a semiconductor device, and more specifically, to a semiconductor device with an inductor ([0002]), wherein (Fig. 1+; [0011+]) a semiconductor device with an electrode (14; Fig. 1; [0012]) that functions as an edge seal and acts as a barrier to prevent cracks or contaminants from propagating past the edge seal into the active circuitry of the die.
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Demircan’s electrode structure into Smeloy’s device, and thereby, modified Smeloy’s (by Zhang and Demircan) device will have a guard ring (in view of Demircan 14; Fig. 1; [0012]) extending around the periphery of the die (Smeloy 12; Fig. 1A see [0020-0024]; where an inductor is formed in an IC, and 12 is a wafer comprising of circuit elements, and inductor connects to circuit elements in the IC), wherein the conductive structure (Smeloy 14; see Figs. 1A, 1B; [0022]) is in an interior of the guard ring (in view of Demircan 14; Fig. 1; [0012]). 
The ordinary artisan would have been motivated to modify Smeloy in the manner set forth above, at least, because this inclusion provides a semiconductor device with an electrode that functions as an edge seal and acts as a barrier to prevent cracks or contaminants from propagating past the edge seal into the active circuitry of the die (Demircan [0012]).
Regarding claim 16, modified Smeloy (by Zhang and Demircan) teaches all of the features of claim 15. 
Modified Smeloy (by Zhang and Demircan) further teaches wherein the guard ring (in view of Demircan 14; Fig. 1; [0012]) provides a hermetic seal for the die (Smeloy 12; Fig. 1A see [0020-0024]; where an inductor is formed in an IC, and 12 is a wafer comprising of circuit elements, and inductor connects to circuit elements in the IC in view of Demircan Fig. 1).  
6.	Claims 23 and 25 are rejected under 35 U.S.C.103 as being unpatentable over Smeloy et al. (US 20140231956 A1; hereinafter Smeloy), in view of Lan et al. (US 20140268616 A1; hereinafter Lan), in view of Zhang et al. (US 20120187530 A1; hereinafter Zhang). 
Regarding claim 23, Smeloy teaches (see below for “a computing”) device (see the entire document, specifically Fig. 1A+; [0007+], and as cited below), comprising: 
(see below for “an integrated circuit (IC) package, wherein the IC package includes”) a die (12; Fig. 1A see [0020-0024]; where an inductor is formed in an IC, and 12 is a wafer comprising of circuit elements, and inductor connects to circuit elements in the IC), and 
the die (12; Fig. 1A see [0020-0024]; where an inductor is formed in an IC, and 12 is a wafer comprising of circuit elements, and inductor connects to circuit elements in the IC) includes an inductor (14; see Figs. 1A, 1B; [0021-0022]) extending around at least a portion of a periphery of the die (12; Fig. 1A see [0020-0024]; where an inductor is formed in an IC, and 12 is a wafer comprising of circuit elements, and inductor connects to circuit elements in the IC), the inductor (14; see Figs. 1A, 1B; [0021-0022]) having a first end and a second end (see Figs. 1A, 1B), and 
the die (12; Fig. 1A see [0020-0024]; where an inductor is formed in an IC, and 12 is a wafer comprising of circuit elements, and inductor connects to circuit elements in the IC) further includes an insulating material (18; Fig. 1B; [0022]) that separates the first end of the inductor (14; see Figs. 1A, 1B; [0021-0022])  from the second end of the inductor (14; see Figs. 1A, 1B; [0021-0022]); 
(see below for “and circuitry in an interior of the inductor, the circuitry comprising a plurality of transistors, wherein the first end of the inductor is electrically coupled to the circuitry in the interior of the inductor”); and
(see below for “a circuit board, wherein the IC package is coupled to the circuit board”).
As noted above, Smeloy does not expressly disclose “a computing (device, comprising) an integrated circuit (IC) package, wherein the IC package includes (a die)”; and a circuit board, wherein the IC package is coupled to the circuit board”.
However, in the analogous art, Lan teaches a device includes a substrate, a via that extends at least partially through the substrate, and a capacitor ([Abstract]), wherein (Fig. 1+; [0022+]) a device 100 may include an inductor that includes a first conductive structure formed on a die ([0027]), wherein the die (936; Fig. 9; [0065]) may be provided to a packaging process where the die (936) is incorporated into a representative package (940), where die (936) includes the devices described above, where PCB (956; [0068]) may be populated with electronic components including the package (940) to form a representative printed circuit assembly (PCA) (958), and computer may be configured to transform the PCB design information to generate a data file ([0067]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lan’s computing device, package and printed circuit board into Smeloy’s device, and thereby, modified Smeloy’s (by Lan) device will have
a computing device (see the entire document, specifically Smeloy Fig. 1A+; [0007+] in view of Lan [0065-0068], and as cited below), comprising: 
an integrated circuit (IC) package (Smeloy Figs. 1A, 1B in view of Lan 940 [0065-0068]), wherein the IC package (in view of Lan 940 [0065-0068]) includes a die (Smeloy 12; Fig. 1A see [0020-0024]; where an inductor is formed in an IC, and 12 is a wafer comprising of circuit elements, and inductor connects to circuit elements in the IC), and 
the die (Smeloy 12; Fig. 1A see [0020-0024]; where an inductor is formed in an IC, and 12 is a wafer comprising of circuit elements, and inductor connects to circuit elements in the IC) includes an inductor (Smeloy 14; see Figs. 1A, 1B; [0021-0022]) extending around at least a portion of a periphery of the die (Smeloy 12; Fig. 1A see [0020-0024]; where an inductor is formed in an IC, and 12 is a wafer comprising of circuit elements, and inductor connects to circuit elements in the IC), the inductor (Smeloy 14; see Figs. 1A, 1B; [0021-0022]) having a first end and a second end (Smeloy see Figs. 1A, 1B), and 
the die (Smeloy 12; Fig. 1A see [0020-0024]; where an inductor is formed in an IC, and 12 is a wafer comprising of circuit elements, and inductor connects to circuit elements in the IC) further includes an insulating material (Smeloy 18; Fig. 1B; [0022]) that separates the first end of the inductor (Smeloy 14; see Figs. 1A, 1B; [0021-0022])  from the second end of the inductor (Smeloy 14; see Figs. 1A, 1B; [0021-0022]); 
(see below for “and circuitry in an interior of the inductor, the circuitry comprising a plurality of transistors, wherein the first end of the inductor is electrically coupled to the circuitry in the interior of the inductor”); and
a circuit board (Lan 956; Fig. 9; [0068]), wherein the IC package (Smeloy see Figs. 1A, 1B in view of Lan 940; Fig. 9; [0065-0068]) is coupled to the circuit board (Lan 956; Fig. 9; [0068]).
The ordinary artisan would have been motivated to modify Smeloy in the manner set forth above, at least, because this inclusion provides a printed circuit board that is populated with electronic components including a package to form a representative printed circuit assembly that can be integrated into one or more electronic devices and a computing device that can transform the PCB design information to generate a data file (Lan [0067-0069]).
Still modified Smeloy (by Lan) “and circuitry in an interior of the inductor, the circuitry comprising a plurality of transistors, wherein the first end of the inductor is electrically coupled to the circuitry in the interior of the inductor”.
However, in the analogous art, Zhang teaches alignment structures formed on a plurality of wafers configured to be aligned to form a multichip stack in a single package ([0003]), wherein (Fig. 1+; [0025+]) an integrated circuit wafer includes a plurality of individual integrated circuit dies, where each integrated circuit die includes a passive circuit element (an inductor) (Fig. 1; [0025, 0028]), where inductor (36b; Fig. 5A; [0061]) comprises a layer of transistors (56; [0051, 0060]), where the inductor is connected to the transistors.
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Zhang’s transistors structure  into Smeloy’s device, and thereby, modified Smeloy’s (by Lan and Zhang) device will have circuitry (in view of  Zhang 56; Fig. 5A; [0051, 0060]) in an interior of the inductor (Smeloy 14; Figs. 1A, 1B; [0022] in view of Zhang 36B; Figs. 5A, 1; [0025, 0028, 0060-0061]), the circuitry comprising a plurality of transistors (in view of  Zhang 56; Fig. 5A; [0051, 0060]), wherein the first end of the inductor (Smeloy 14; Figs. 1A, 1B; [0022] in view of Zhang 36B; Figs. 5A, 1; [0025, 0028, 0060-0061]) is electrically coupled to the circuitry (in view of  Zhang 56; Fig. 5A; [0051, 0060])  in the interior of the inductor (Smeloy 14; Figs. 1A, 1B; [0022] in view of Zhang 36B; Figs. 5A, 1; [0025, 0028, 0060-0061], Claim 6). 
The ordinary artisan would have been motivated to modify Smeloy in the manner set forth above, at least, because this inclusion provides an array of transistors connected to inductor (Zhang [0060-0061]), where the transistor help increase the functionality of the device.
Regarding claim 25, modified Smeloy (by Lan and Zhang) teaches all of the features of claim 23. 
Modified Smeloy (by Lan and Zhang) further comprising: a wireless communications device (in view of Lan 956; Fig. 9; [0002, 0003, 0054]).
7.	Claim 24 is rejected under 35 U.S.C.103 as being unpatentable over Smeloy et al. (US 20140231956 A1; hereinafter Smeloy), in view of Lan et al. (US 20140268616 A1; hereinafter Lan), in view of Zhang et al. (US 20120187530 A1; hereinafter Zhang), further in view of Lin et al. (US 20150014031 A1; hereinafter Lin). 
Regarding claim 24, modified Smeloy (by Lan and Zhang) teaches all of the features of claim 23. 
Modified Smeloy (by Lan and Zhang) further teaches wherein the IC package (Smeloy Figs. 1A, 1B in view of Lan 940 [0065-0068]) (see below for “is a flip chip package”).
As noted above, modified Smeloy (by Lan and Zhang) does not expressly disclose  “(wherein the IC package) is a flip chip package”.
However, in the analogous art, Lin teaches a compound carrier board structure of Flip-Chip Chip-Scale Package ([Abstract]), wherein invention relates to a compound carrier board structure of Flip-Chip Chip-Scale Package, and more particularly to a compound carrier board structure for enhancing mechanical strength and strengthen heat dissipation ([0002]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lin’s Flip-Chip Chip-Scale Package into modified Smeloy’s (by Lan) device, and thereby, modified Smeloy’s (by Lan, Zhang and Lin) device will have wherein the IC package (Smeloy Figs. 1A, 1B in view of Lan 940 [0065-0068]) is a flip chip package (in view of Lin [0002]; Flip-Chip Chip-Scale Package).	
The ordinary artisan would have been motivated to modify Smeloy in the manner set forth above, at least, because this inclusion provides a carrier board structure of Flip-Chip Chip-Scale Package, and more particularly to a compound carrier board structure for enhancing mechanical strength and strengthen heat dissipation (Lin [0002]).
Response to Arguments
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 07/13/2022 have been fully considered. Applicantt’s arguments in regards to claim 10 are persuasive. Therefore, a Non-Final rejection is being submitted to address this deficiency. 
Please see the analysis of rejection for claims above. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/             Examiner, Art Unit 2898